DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 11/6/2020 & 03/28/2022.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 12-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudduth et al. (US 2017/0339140).
Re Claims 1, 13 and 19: Sudduth et al. teaches biometric authentication system and method, which includes a non-transitory memory 230 (¶ 35+); and one or more hardware processors 220 coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the first computing device system to perform operations comprising: determining that the first computing device system is in a first mode that enables a display of a first machine-readable code {herein access code 470/475 is a matrix bar code such as a quick response code} (¶ 84+); determining that the first mode of the first computing device system requires a security setting {herein a security module for mobile computing device 350} to prevent an unauthorized scan of the first machine- readable code (¶ 49+); determining an operation executable by the first computing device system that prevents the unauthorized scan of the first machine-readable code based on the first mode and the security setting (¶ 84+, 94+); and executing the operation with the first machine-readable code prior to or during the display of the first machine-readable code to a code scanner of a second computing device system (¶ 85+).
Re Claim 9: Sudduth et al. teaches method and system, wherein the first mode comprises one of an activation of an application on the first computing device system that is associated with the first machine-readable code, a request to generate or display the first machine-readable code, or an orientation of the first machine-readable code (84+).
Re Claim 10: Sudduth et al. teaches method and system, wherein the first computing device system further utilizes a second mode to perform a scan of a second machine-readable code displayed by one of the second computing device system or another computing device system using a camera of the first computing device system (67-73+, 91+).
Re Claim 12: Sudduth et al. teaches method and system, wherein the second computing device system comprises a merchant point-of-sale (POS) device, and wherein the code scanner comprises one of a barcode scanner, quick response (QR) code scanner, a red-light scanner, or an infrared scanner (37-40+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0339140) in view of Bozarth et al. (US 9,170,318).
The teachings of Sudduth et al. have been discussed above.
Sudduth et al. fails to specifically teach detecting an attempt to perform an authorized scan of the first machine-readable code by the code scanner of the second computing device system; and revealing the first machine-readable code on the first computing device system to be scanned by the code scanner and detecting at least one of a motion or an orientation of the first computing device system, detecting at least one of a visible light.
Bozarth et al. teaches inter-device location determinations, which includes an attempt to perform an authorized scan of the first machine-readable code by the code scanner of the second computing device system; and revealing the first machine-readable code on the first computing device system to be scanned by the code scanner (col.4, lines 63+; col.16, lines 50+) and detecting at least one of a motion or an orientation of the first computing device system, detecting at least one of a visible light (col.3, lines 30+). Bozarth et al. further teaches an accelerometer (col3, lines 62-67; col.4, lines 1+).
In view of Bozarth et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Sudduth et al. detecting an attempt to perform an authorized scan of the first machine-readable code by the code scanner of the second computing device system; and revealing the first machine-readable code on the first computing device system to be scanned by the code scanner so as to monitor/track each device prior to scanning and/or accessing the code and determine the authentication/authorization of the device based upon a security protocol/mechanism. 
Re Claim 18: Sudduth et al. as modified by Bozarth et al. teaches system and method, wherein the detecting the second condition comprises receiving an indication that the second computing device is attempting to perform the capture of the machine-readable code from the first computing device (93+).

Allowable Subject Matter
Claims 4-8, 11, 15-16  and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach:
Re Claim 4: the security setting comprises one of a constantly morphing machine-readable code for the first machine- readable code displayed by the operation or a honeypot machine-readable code displayed in place of the first machine-readable code by the operation, and wherein the honeypot machine-readable code comprises executable code to detect a third computing device system performing the unauthorized scan;
Re Claim 5: prior to the determining that the first mode of the first computing device system requires the security setting, the operations further comprise: detecting a condition requiring the security setting associated with the first machine-readable code, wherein the determining that the first mode of the first computing device system requires the security setting is based on the condition;
Re Claim 7: the security setting comprises a visual cryptography animation that masks the first machine-readable code, and wherein the operation masks the first machine-readable code using a masking key associated with the first computing device system,
Re Claim 11: a conversion of the first machine-readable code to a dynamic machine- readable code required one or more user inputs to correctly display encoded data from the first machine-readable code, and wherein the determining the operation comprises: generating the dynamic machine-readable code from the first machine-readable code; and determining one or more visual cues to provide the one or more user inputs with the dynamic machine-readable code,
Re Claim 15: detecting the capture of the machine-readable code after the revealing the machine-readable code; and transmitting one of a timestamp of the capture of the machine-readable code or the machine-readable code to a payment provider service associated with processing the payment from the first computing device to the second computing device;
Re Claim 20: detecting that the first device is in a display mode to present the machine-readable code on the interface of the first device, wherein the security setting comprises a honeypot machine-readable code having encoded data to cause an identification of at least one additional devices capturing the honeypot machine-readable code when displayed by the first device, and wherein the implementing the security setting comprises displaying the honeypot machine-readable code prior to the display of the machine-readable code based on detecting that the first device is in the display mode. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brant (US 2015/0286843) teaches method and system for modular digital watermarking of electronic files.
Lim et al. (US 2012/0223131) teaches method and apparatus for dynamically presenting content in response to successive scans of a static code.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8;30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887